DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 13-20, drawn to an impact mitigation pod assembly, classified in A63B71/08.
II. Claim 12, drawn to a protective helmet system, classified in A42B3/127.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (i.e., the protective helmet system) as claimed does not require the particulars of the subcombination as claimed because the protective helmet system of claim 12 at least does not require a fit pod comprising a top layer, a bottom layer, and at least one foam layer as recited by claims 1 and 13.  The subcombination (i.e., the impact mitigation pod assembly) has separate utility such as, but not limited to, padding on another surface or article such as on or in football shoulder pads, a chest protector, or a knee pad.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  While the searches of the identified inventions may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
In addition to the restriction of invention described above, this application also contains claims directed to the following patentably distinct species:
Species A – a fit pod having a single layer foam structure without a covering layer, wherein the foam material would be exposed to direct contact a user depicted in at least Figs. 16A-16G and 17A-17H; and
Species B – a fit pod having a multi-layered foam structure and a covering layer in contact with the multiple foam layers housed therein as depicted in at least Figs. 7A-7B.
The species are independent or distinct for the reason(s) identified above, and further since Applicant identifies these as alternate embodiments at least at [00073]-[00076], [00099], and [000103]. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species C – a fit pod having a solid, continuous body without openings as depicted in at least Figs. 7A-7B; and
Species D – a fit pod having vent openings formed therethrough, wherein the fit pod is discontinuous where the vent openings are formed as depicted in at least Figs. 8A-8C.
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species E – a fit pod having a connection mechanism formed as part of the fit pod, the connection mechanism extending through an opening in the bottom layer of the fit pod as depicted in at least Figs. 8C and 16A-16D; and
Species F – a fit pod having a connection mechanism as a separate structure attachable to an exterior of fit pod as depicted in at least Figs. 12A-12C.
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species G – a fit pod that is flat or planar as depicted in at least Figs. 12A-12H; and
Species H – a fit pod that has a curvature as depicted in at least Figs. 15A-15H.
The species are independent or distinct for the reason(s) identified above, and further since Applicant identifies these as alternate embodiments at [00095]. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species I – a fit pod having a connection mechanism attached directly to the fit pod as depicted in at least Figs. 18A; and
Species J – a fit pod having a connection mechanism attached indirectly via an elastomeric support as depicted in at least Figs. 18A-18F.
In the event Applicant elects Species J, the following Sub-Species are present:
Sub-Species J1 – the shapes and positions of struts as depicted in Fig. 18A;
Sub-Species J2 – the shapes and positions of struts as depicted in Fig. 18B;
Sub-Species J3 – the shapes and positions of struts as depicted in Fig. 18C;
Sub-Species J4 – the shapes and positions of struts as depicted in Fig. 18D; and
Sub-Species J5 – the shapes and positions of struts as depicted in Fig. 18E.
The species are independent or distinct for the reason(s) identified above including the mutually exclusive different shapes and/or positions of the struts. In addition, these species are not obvious variants of each other based on the current record.
This application also contains claims directed to the following patentably distinct species:
Species K – a one-piece, continuous comfort liner as discussed in the specification at [000127]; and 
Species L – a two-piece comfort liner having a discontinuity between the two pieces as discussed in the specification at [000127]
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
In the event Applicant elects Invention II (i.e., claim 12), this application also contains claims directed to the following patentably distinct species:
Species M – a helmet having a rigid outer shell as described in the specification at [00059]; and
Species N – a helmet having a deformable outer shell as described in the specification at [00059].
The species are independent or distinct for the reason(s) identified above. In addition, these species are not obvious variants of each other based on the current record.
In the event Applicant elects Invention II (i.e., claim 12), this application also contains claims directed to the following patentably distinct species:
Species O – the comfort liner having the shape and pad arrangement as depicted in Figs. 21A-21C;
Species P – the comfort liner having the shape and pad arrangement as depicted in Figs. 22A-22B;
Species Q – the comfort liner having the shape and pad arrangement as depicted in Fig. 23;
Species R – the comfort liner having the shape and pad arrangement as depicted in Figs. 24A-24D; and
Species S – the comfort liner having the shape and pad arrangement as depicted in Figs. 25A-25B.
The species are independent or distinct for the reason(s) identified above including the mutually exclusive different shapes of the comfort liners and/or positions of the comfort pads. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (i.e., one of Species A or B must be selected; one of Species C or D must be selected; one of Species E or F must be selected; one of Species G or H must be selected; one of Species I or J must be selected; if Species L is selected, one of Sub-Species J1, J2, J3, J4, or J5 must also be selected; and, subsequently, one of Species K or L must be selected; if Invention II is selected, one of Species M or N must also be selected; and one of Species O, P, Q, R, or S must also be selected), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant must specify which claims are generic to all elected species, wherein any claims directed to non-elected species will be withdrawn.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  While the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would also be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different species of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement due to the complexity involving both a restriction and multiple species elections with a sub-species election, and with no clear association between the identified distinct species and pending claims.  Therefore, the restriction requirement is being mailed to provide Applicant with sufficient time to respond to the complex restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732